Order entered September 19, 1967, unanimously reversed, on the law, and complaint dismissed, with $30 costs and disbursements to defendants, with leave to plaintiffs to apply to Special Term for leave to serve an amended complaint within 20 days after service upon them of a copy of the order entered herein, with -notice of entry. While the particular motions made attacking the complaint may not have been those best adapted to cope with the deficiencies in the pleading, those deficiencies are so glaring that allowing the complaint to stand would only result in further motion practice or, failing that, cause endless confusion on the trial. The ends of justice would best he served by requiring plaintiffs to plead over in accord with the procedure indicated (Cushman & Wakefield v. John David, Inc., 23 A D 2d 827). Concur — Eager, J. P., Steuer, Tilzer, Rabin and McNally, JJ.